Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the RCE filed on May 11, 2021. Claims 2, 4-5, 7, 9, 12, 14-15, 17, 19, 23, 25-26, 28 and 30 were canceled. Claims 1, 3, 6, 8, 10-11, 13, 16, 18, 20-22, 24, 27, 29 and 31-36 are now pending in the application.
	
Response to Amendment/Arguments
3.	Applicant’s amendment/arguments filed on 05/11/2021 are acknowledged. With respect to the rejections of claims 1-3, 6-13, 16-24 and 27-36 under 35 U.S.C. 102(a)(2) and 103, the applicant’s amendment/arguments (see REMARKS, pages 10-11) have been fully considered and are persuasive. Accordingly, the previous office action sent on 01/11/2021 has been withdrawn

Allowable Subject Matter
4.	Claims 1, 3, 6, 8, 10-11, 13, 16, 18, 20-22, 24, 27, 29 and 31-36 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The Applicants’ amendment/arguments in the outstanding response filed 05/11/2021 have been fully appreciated and considered. The prior art of record, considered individually or in ... ; receiving the message containing a system information block ‘SIB’ in the scheduling window according to the received DCI, wherein a SIB 1 ‘SIB1’ within the scheduling window associated with the message allocated by the DCI can overlap with at least one SIB other than SIB1 within the scheduling window; and identifying the SIB within the message ... , wherein the DCI includes a single bit that has a first value to identify the SIB1 or a second value to identify any SIB other than SIB1” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 3, 6, 8, 10, 13, 16, 18, 20, 24, 27, 29 and 31-36.

5. 	References U.S. 9,154,260; U.S. 9,723,626; U.S. 10,440,638 and U.S. 10,506,494 are cited because they are put pertinent to improve the downlink control information in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        
June 2, 2021